Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10657422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance: In view of the terminal disclaimer filed on 8/9/2021, all prior rejections/objections are withdrawn and claims 1-20 are allowed.

Regarding independent claims 1 and 11, none of the cited arts in combination disclose or suggests at least the “generating, by the processor, a plurality of images based on a distribution of simulated individual pixel measurements associated with the one or more mission parameters and the plurality of spectral analysis data, wherein the plurality of images comprise a plurality of random pixel mixtures associated with the at least one background item to train a program to recognize the at least one item to detect.”, therefore claims 1 and 11 are allowed. Dependent claims 2-10 and 12-20 depends directly or indirectly on claims 1 and 11, therefore they are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669